Case 2:17-cv-01076-DSF-AS Document 216-3 Filed 10/15/18 Page 1 of 7 Page ID
                                #:12533




           EXHIBIT 3
 TO PLAITNIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE
           NUMBER 2, SEEKING EXCLUSION OF EXPERT TESTIMONY
Case 2:17-cv-01076-DSF-AS Document 216-3 Filed 10/15/18 Page 2 of 7 Page ID
                                #:12534


  CASES IN WHICH DR. RICHARD LEO HAS BEEN QUALIFIED AND TESTIFIED
          At Suppression Motions, Trials and Post-Conviction Proceedings
                              June 2014-June 2018


State of California v. Richard Calkins. Trial. Solano County Superior Court. Fairfield, CA.
June, 2014.

State of California v. Manuel Ramirez. Suppression Hearing. Los Angeles County Superior
Court. Los Angeles, CA. June, 2014.

State of Wisconsin v. Patrick Donley. Post-Conviction Hearing. Brown County Circuit Court.
Green Bay, WI. June, 2014

State of California v. Eduardo Cruz. Suppression Hearing. Santa Clara County Superior Court.
San Jose, CA. July, 2014.

State of California v. Armando Velasquez. Trial. Santa Clara County Superior Court. San Jose,
CA. July, 2014.

State of Tennessee v. Jimmy Rauhuff. Trial. Blount County Circuit Court. Maryville, TN. July,
2014.

State of California v. Lynn Quach. Suppression Hearing. Orange County Superior Court. Santa
Ana, CA. August, 2014.

State of California v. Gabriel Rodriguez. Trial. Orange County Superior Court. Santa Ana, CA.
August, 2014.

State of California v. Jose Diazvillalta. Trial. Orange County Superior Court. Westminster, CA.
September, 2014.

State of California v. John Angol. Trial. Los Angeles County Superior Court. Lancaster, CA.
October, 2014

State of California v. Tommy Franks. Trial. Stanislaus County Superior Court. Modesto, CA.
October, 2014.

State of California v. Marco Hernandez. Suppression Hearing. San Francisco County Superior
Court. San Francisco, CA. October, 2014.

State of California v. Cameron Weaver. Preliminary Hearing. Marin County Superior Court.
San Rafael, CA. November, 2014.


                                               1
Case 2:17-cv-01076-DSF-AS Document 216-3 Filed 10/15/18 Page 3 of 7 Page ID
                                #:12535


State of Colorado v. Anthony Nieto. Trial. Broomfield Combined Courts. Broomfield, CO.
November, 2014.

State of Iowa v. Anthony Rodrigutez. Pre-Trial Suppression Hearing. Waukon, Iowa.
Allamakee County District Court. November, 2014.

State of California v. Juan Martinez. Trial. Santa Clara County Superior Court. San Jose, CA.
December, 2014

State of California v. Jonathan Riley. Trial San Diego County Superior Court. San Diego, CA.
December, 2014

State of Nevada v. Megan Johnson. Suppression Hearing. Washoe County District Court. Reno,
NV. January, 2015

State of California v. Marco Hernandez. Trial. San Francisco County Superior Court. San
Francisco, CA. January, 2015.

State of California v. Rene Centeno. Trial. Orange County Superior Court. Santa Ana, CA.
January, 2015.

Dan Williams et al. v. State of Virginia. Habeas Hearing (Schlup, Actual Innocence).
Federal District Court. Eastern District of Virginia. Richmond, Virginia. April, 2015.

State of California v. Yor Xiong. Trial testimony. San Joaquin County Superior Court.
Stockton, CA. April, 2015

State of California v. Patrick Alley. Suppression Hearing. Solano County Superior Court.
Fairfield, CA. April, 2015.

State of California v. Louis Emmanuel. Trial. Santa Clara County Superior Court. San Jose,
CA. May, 2015.

State of California v. Alfredo Torres. Trial. Los Angeles County Superior Court. Van Nuys,
CA. May, 2015.

State of California v. Daniel Flores. Suppression Hearing. Napa County Superior Court. Napa,
CA. May, 2015

State of California v. Daniel Flores. Trial. Napa County Superior Court. Napa, CA. June, 2015

Daniel Blank v. Burl Cain. Post-Conviction Hearing (State Habeas). 32nd Judicial District Court
for the Parish of Terrebone. Houma, Louisiana. July, 2015


                                               2
Case 2:17-cv-01076-DSF-AS Document 216-3 Filed 10/15/18 Page 4 of 7 Page ID
                                #:12536


State of California v. Laron Gilbert. Suppression Hearing. Solano County Superior Court.
Fairfield, CA. August, 2015.

State of Indiana v. Timothy Jimerson. Trial. Miami County Circuit Court. Peru, Indiana.
August, 2015.

State of California v. Cheryl Lucero. Trial. Tuolumne County Superior Court. Sonora, CA.
August, 2015.

State of California v. Abel Martinez. Suppression Hearing. San Diego County Superior Court.
El Cajon, CA. September, 2015

State of California v. Omar Wright. Trial. Los Angeles County Superior Court. Burbank, CA.
September, 2015.

State of California v. Jose Venegas. Trial. Los Angeles County Superior Court. Los Angeles,
CA. September, 2015

State of California v. Abel Martinez. Trial. San Diego County Superior Court. El Cajon, CA.
October, 2015

State of California v. Elgian Bailey. Suppression Hearing. Los Angeles County Superior Court.
Los Angeles, CA. October, 2015

State of Arizona v. Robert Resendez. Trial. Coconino County Superior Court. Flagstaff, AZ.
November, 2015.

State of California v. Joseph Castro. Trial. Santa Barbara County Superior Court. Santa
Barbara, CA. January, 2016.

State of California v. Patrick Alley. Trial. Solano County Superior Court. Fairfield, CA.
January, 2016.

State of California v. Bryan Nault. Trial. Santa Cruz County Superior Court. Santa Cruz, CA.
February, 2016.

State of Alabama v. Frederick Woods. Post-Conviction Hearing. St. Clair County Circuit Court.
Pell City, Alabama. March, 2016.

State of California v. Gabino Madera. Suppression Motion. Tehama County Superior Court.
Red Bluff, CA. May, 2016.

State of Montana v. Gunner Dye. Trial. Sanders County District Court. Thompson Falls,
Montana. May, 2016.

                                                3
Case 2:17-cv-01076-DSF-AS Document 216-3 Filed 10/15/18 Page 5 of 7 Page ID
                                #:12537




State of California v. James Henderling. Trial. Siskiyou County Superior Court. Yreka, CA.
June, 2016.

James Dean et al v. Richard Smith et al. Trial. United States District Court for the District of
Nebraska. 8th Circuit. Lincoln, Nebraska (Lancaster County). June, 2016.

State of California v. Norbert Cruz. Trial. Santa Barbara County Superior Court. Santa Maria,
CA. June, 2016

State of California v. Antolin Ibanez. Trial. Santa Barbara County Superior Court. Santa Maria,
CA. July, 2016

State of California v. Maribel Sanchez. Trial (Bench). Santa Barbara County Superior Court.
Santa Maria, CA. October, 2016

State of California v. Siegmond Navar. Suppression Hearing. Los Angeles County Superior
Court. Juvenile Court. Sylmar, CA. January, 2017.

United States v. Bahtiyor Jumaev. Suppression Hearing. Federal District Court. Denver,
Colorado. January, 2017

State of Nevada v. Christian Scott. Suppression Hearing. 2nd Judicial District Court, Washoe
County. Reno, Nevada. January and February, 2017.

State of Arizona v. Semaj McFarland. Suppression Hearing. Maricopa County Superior Court.
Phoenix, AZ. February, 2017.

Luis Galicia v. County of San Diego. Trial (Civil). San Diego County Superior Court. San
Diego, CA. May, 2017.

State of California v. Jesus Flores. Trial. Kern County Superior Court. Bakersfield, CA. June,
2017.

State of California v. Jonathan Chow. Trial. Santa Clara County Superior Court. Palo Alto,
CA. July, 2017.

State of California v. Augustine Lopez. Suppression Hearing. Monterey County Superior Court.
Salinas, CA. July, 2017.

State of California v. Antoine Chambers. Trial. San Francisco County Superior Court. San
Francisco, CA. July, 2017

United States v. Lyle Begay. Suppression Hearing. Federal District Court. Albuquerque, New

                                                4
Case 2:17-cv-01076-DSF-AS Document 216-3 Filed 10/15/18 Page 6 of 7 Page ID
                                #:12538


Mexico. August, 2017.

State of Washington v. Jesse Young. Trial. Spokane County Superior Court. Spokane,
Washington. August, 2017.

State of New York v. Selwyn Days. Trial. Westchester County Supreme Court. White Plains,
NY. September, 2017.

State of California v. Cody Cattaneo. Trial. Los Angeles County Superior Court. Pomona, CA.
October, 2017.

State of California v. Thomas Gonzalez. Suppression Hearing. Stanislaus County Superior
Court. Modesto, CA. October, 2017.

State of California v. Manuel Ramos-Munoz. Trial. El Dorado County Superior Court.
Placerville, CA. November, 2017.

Nicole Harris v. City of Chicago, et al. Trial. United States District Court. 7th Circuit.
Chicago, IL. November, 2017.

State of South Carolina v. James Irby. Post Conviction Hearing. Spartanburg County Circuit
Court. Spartanburg, South Carolina. November, 2017.

State of California v. Robert Newt. Suppression hearing. San Francisco County Superior Court.
San Francisco, CA. November, 2017.

State of California v. Gina Bailey. Trial. Solano County Superior Court. Fairfield, CA.
November, 2017

United States v. Hayad Hamat. Post-Conviction Hearing. United States District Court. Eastern
District of California. 9th Circuit. Sacramento, CA. January, 2018.

United States v. Lonnie Armachain. Pre-trial Suppression Hearing. United States District Court.
Western District of North Carolina. 4th Circuit. Asheville, North Carolina. February, 2018.

State of California v. Quillar Evans. Trial. Sacramento County Superior Court. Sacramento,
CA. March, 2018.

State of Colorado v. Michael Blagg. Trial. Jefferson County District Court. Golden, CO.
March, 2018.

United States v. Bahtiyor Jumaev. Trial. Federal District Court. Denver, Colorado. April, 2018.

State of Arizona v. Adrian Ponce. Suppression Hearing. Maricopa County Superior Court.

                                                 5
Case 2:17-cv-01076-DSF-AS Document 216-3 Filed 10/15/18 Page 7 of 7 Page ID
                                #:12539


Phoenix, AZ. April, 2018.

State of Ohio v. Aaron Robertson. Suppression Hearing. Cuyahoga County Court of Common
Pleas. Cleveland, Ohio. May, 2018.

State of Illinois v. Michael Burgund. Trial. Madison County Circuit Court. Edwardsville,
Illinois. May, 2018.

State of California v. Timothy Mays. Suppression Hearing. Riverside County Superior Court.
Indio, CA. May, 2018.

State of California v. Timothy Mays. Trial. Riverside County Superior Court. Indio, CA. June,
2018.




                                              6
